DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 06/13/2022 is acknowledged.  Claims 1, 7, and 9-13 have been amended.  Claims 2, 8, and 14 have been cancelled.  New claims 20-22 have been added.  Claims 1, 3-7, 9-13, and 15-22 are pending in the application, of which claims 13 and 15-20 are withdrawn.  Applicant’s amendments to the claims have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 03/11/2022.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.

Claim Objections
The claims below are objected to because of the following informalities:  
In claims 6 and 12, “one other” should read “one another”
In claim 7, the preamble should read “[[An]] A heating…”
In claim 21, the preamble should read “The HVACR system of claim 7”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futagami et al. US 2007/0212244 in view of Haake (NPL “What Is Laser Hardening? - Titanova, Inc. - Laser Hardening Applications”).
Regarding claim 1, Futagami discloses:
A compressor, comprising: 
a housing 7 including a fixed scroll member 2; 
an orbiting scroll member 4 (made of cast iron or aluminum [0007]); and 
a thrust bearing 4c, 15 disposed between the housing 7 and the orbiting scroll member 4 on an axial direction of the orbiting scroll member, wherein 
the thrust bearing 4c, 15 has a first thrust plate with a first wearing surface 15 and a second thrust plate with a second wearing surface 4c opposing the first wearing surface, 
a selected area of one of the wearing surfaces 4c is covered by a hardened layer [0031-0032] opposing the other one of the wearing surfaces 15, the other one of the wearing surfaces 15 having a dissimilar microstructure (by not having a hardened layer), the selected area covering at least 50% of the one of the wearing surfaces 4c (Fig. 3 and paras. [0031-0032]).

Futagami is silent regarding:
a laser hardened layer including martensitic structure.
Haake teaches:
a selected area of a wearing surface is covered by a laser hardened layer including martensitic structure (laser hardening, which results in the formation of a martensitic structure, is a surface hardening treatment used to improve the strength and durability of component surfaces exposed to cyclical, mechanical wear, such as bearing surfaces, p. 1, 2, 6, 7), the selected area covering at least 50% of the wearing surface (“can be used across the entire surface of a component” p. 3, l. 1).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the hardened layer in Futagami (alumite coating, PVD, or nickel phosphorus plating) with that taught by Haake (laser hardened layer) to achieve the same effect of providing a hardened surface layer, with the additional advantages of laser hardening such as a lower risk of warping and cracking, greater precision and accuracy, broader material suitability, faster processing speeds, and lower processing costs (Haake p. 1, 2, 5).

The combination of Futagami and Haake is silent regarding:
the laser hardened layer including the martensitic structure has a thickness of between 0.4 mm and 1.5 mm.
However, Haake teaches:
the laser hardened layer including the martensitic structure has a thickness of between 0.1 mm and 2 mm (p. 2, last 2 lines).
It would have been obvious to a person having ordinary skill at the time the invention was filed to modify the thickness of the laser hardened layer in the combination of Futagami and Haake from between 0.1-2mm to between 0.4-1.5mm as applicant appears to have placed no criticality on the claimed range (“It is understood that the thickness can vary from these nominal values” [0049]) and since it has been held that “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP 2144.05 I.

Regarding claims 5 and 6, the combination of Futagami and Haake teaches:
wherein the first thrust plate 15 is installed or integrated into the housing 7, and the second thrust plate 4c is installed or integrated into the orbiting scroll member 4 (Futagami).
wherein the wearing surfaces 4c, 15 contact one other when the compressor is not in operation (Futagami Figs. 1, 2; capable of contact when not in operation and the orbiting scroll 4 is not being biased upward by the pressure in back pressure space 8).

Regarding claim 22, the combination of Futagami and Haake teaches:
wherein the selected area of the one of the wearing surfaces 4c is covered entirely by the laser hardened layer (Futagami Fig. 3 and paras. [0031-0032], Haake p. 3, l. 1).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futagami et al. US 2007/0212244 in view of Haake (NPL “What Is Laser Hardening? - Titanova, Inc. - Laser Hardening Applications”) as applied to claim 1 above, and further in view of Braza et al. US 5,468,308.
Regarding claim 3, the combination of Futagami and Haake is silent regarding:
wherein the laser hardened layer including martensitic structure has a hardness of at least 400 HK.
Braza teaches:
wherein the laser hardened layer including martensitic structure has a hardness of at least 400 HK (see col. 3, l. 53-62; 40-60 Rockwell C = 402-732 HK).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Futagami and Haake with that of Braza to provide a typical hardness for laser hardened surface layers, which is suitable for increasing wear resistance of bearing elements (Braza col. 3, l. 53-62).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futagami et al. US 2007/0212244 in view of Haake (NPL “What Is Laser Hardening? - Titanova, Inc. - Laser Hardening Applications”) as applied to claim 1 above, and further in view of Yamamoto et al. JP H07-332238.
Regarding claim 4, the combination of Futagami and Haake is silent regarding:
wherein the other one of the wearing surfaces includes a pearlitic microstructure.
Yamamoto teaches (see Fig. 5):
wherein the other one of the wearing surfaces (the thrust surface of frame/housing 26) includes a pearlitic microstructure (see paras. [0010] [0028] [0031]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to select a pearlitic microstructure for the other wearing surface in the combination of Futagami and Haake as taught by Yamamoto for the advantages of reducing variation in material strength, improving fatigue fracture strength, improving the strength reliability of the structural members of the compressor, allowing the compressor to be made smaller, reducing the cost, and improving the installation of the compressor in refrigerating and air-conditioning equipment, as well as improving machinability and productivity and reducing the manufacturing cost (Yamamoto [0010] [0028] [0031]).

Claim(s) 7, 10-12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futagami et al. US 2007/0212244 in view of Haake (NPL “What Is Laser Hardening? - Titanova, Inc. - Laser Hardening Applications”) and Yamamoto et al. JP H07-332238.
Regarding claim 7, Futagami discloses:
A heating, ventilation, air conditioning, and refrigeration (HVACR) system (“a cooling apparatus such as an air conditioner and a refrigerator” [0001]), comprising: 
a compressor, wherein the compressor comprises: 
a housing 7 including a fixed scroll member 2; 
an orbiting scroll member 4 (made of cast iron or aluminum [0007]); and 
a thrust bearing 4c, 15 disposed between the housing 7 and the orbiting scroll member 4 on an axial direction of the orbiting scroll member,
wherein the thrust bearing 4c, 15 has a first thrust plate with a first wearing surface 15 and a second thrust plate with a second wearing surface 4c opposing the first wearing surface, 
wherein a selected area of one of the wearing surfaces 4c is covered by a hardened layer [0031-0032] opposing the other one of the wearing surfaces 15, the other one of the wearing surfaces 15 having a dissimilar microstructure (by not having a hardened layer), the selected area covering at least 50% of the one of the wearing surfaces 4c (Fig. 3 and paras. [0031-0032]).

Futagami is silent regarding:
a laser hardened layer including martensitic structure.
Haake teaches:
wherein a selected area of a wearing surface is covered by a laser hardened layer including martensitic structure (laser hardening, which results in the formation of a martensitic structure, is a surface hardening treatment used to improve the strength and durability of component surfaces exposed to cyclical, mechanical wear, such as bearing surfaces, p. 1, 2, 6, 7), the selected area covering at least 50% of the wearing surface (“can be used across the entire surface of a component” p. 3, l. 1).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the hardened layer in Futagami (alumite coating, PVD, or nickel phosphorus plating) with that taught by Haake (laser hardened layer) to achieve the same effect of providing a hardened surface layer, with the additional advantages of laser hardening such as a lower risk of warping and cracking, greater precision and accuracy, broader material suitability, faster processing speeds, and lower processing costs (Haake p. 1, 2, 5).

The combination of Futagami and Haake is silent regarding:
wherein the laser hardened layer including martensitic structure has a thickness of between 0.4 mm and 1.5 mm.
However, Haake teaches:
wherein the laser hardened layer including martensitic structure has a thickness of between 0.1 mm and 2 mm (p. 2, last 2 lines).
It would have been obvious to a person having ordinary skill at the time the invention was filed to modify the thickness of the laser hardened layer in the combination of Futagami and Haake from between 0.1-2mm to between 0.4-1.5mm as applicant appears to have placed no criticality on the claimed range (“It is understood that the thickness can vary from these nominal values” [0049]) and since it has been held that “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP 2144.05 I.

The combination of Futagami and Haake is silent regarding:
a condenser; an expander; and an evaporator.
Yamamoto teaches (see Fig. 9):
a condenser 32; an expander 33; and an evaporator 34 [0032].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Futagami and Haake with that of Yamamoto to provide a complete refrigeration cycle for cooling/heating in refrigerators, air conditioners, and the like (Yamamoto [0032]).

Regarding claim 10, the combination of Futagami, Haake, and Yamamoto as set forth above is silent regarding:
wherein the other one of the wearing surfaces includes a pearlitic microstructure.
However, Yamamoto further teaches (see Fig. 5):
wherein the other one of the wearing surfaces (the thrust surface of frame/housing 26) includes a pearlitic microstructure (see paras. [0010] [0028] [0031]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to select a pearlitic microstructure for the other wearing surface in the combination of Futagami, Haake, and Yamamoto as further taught by Yamamoto for the advantages of reducing variation in material strength, improving fatigue fracture strength, improving the strength reliability of the structural members of the compressor, allowing the compressor to be made smaller, reducing the cost, and improving the installation of the compressor in refrigerating and air-conditioning equipment, as well as improving machinability and productivity and reducing the manufacturing cost (Yamamoto [0010] [0028] [0031]).

Regarding claims 11 and 12, the combination of Futagami, Haake, and Yamamoto teaches:
wherein the first thrust plate 15 is installed or integrated into the housing 7, and the second thrust plate 4c is installed or integrated into the orbiting scroll member 4 (Futagami).
wherein the wearing surfaces 4c, 15 contact one other when the compressor is not in operation (Futagami Figs. 1, 2; capable of contact when not in operation and the orbiting scroll 4 is not being biased upward by the pressure in back pressure space 8).

Regarding claim 21, the combination of Futagami, Haake, and Yamamoto teaches:
wherein the selected area of the one of the wearing surfaces 4c is covered entirely by the laser hardened layer (Futagami Fig. 3 and paras. [0031-0032], Haake p. 3, l. 1).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futagami et al. US 2007/0212244 in view of Haake (NPL “What Is Laser Hardening? - Titanova, Inc. - Laser Hardening Applications”) and Yamamoto et al. JP H07-332238 as applied to claim 7 above, and further in view of Braza et al. US 5,468,308.
Regarding claim 9, the combination of Futagami, Haake, and Yamamoto is silent regarding:
wherein the laser hardened layer including martensitic structure has a hardness of at least 400 HK.
Braza teaches:
wherein the laser hardened layer including martensitic structure has a hardness of at least 400 HK (see col. 3, l. 53-62; 40-60 Rockwell C = 402-732 HK).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Futagami, Haake, and Yamamoto with that of Braza to provide a typical hardness for laser hardened surface layers, which is suitable for increasing wear resistance of bearing elements (Braza col. 3, l. 53-62).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                            08/09/2022

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, August 11, 2022